                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION
 HOLLIDAY SAND & GRAVEL                                 )
 COMPANY, INC., AS SUCCESSOR TO                         )
 HOLLIDAY SAND & GRAVEL                                 )
 COMPANY, LLC; AND ASH GROVE                            )
 AGGREGATES, INC.,                                      )       Case No. 4:21-00060-CV-RK
                                                        )
                                  Plaintiffs,           )
                                                        )
                        v.                              )
                                                        )
 AXIS INSURANCE COMPANY,                                )
 ZURICH AMERICAN INSURANCE                              )
 COMPANY, NEW YORK MARINE AND                           )
 GENERAL INSURANCE COMPANY,                             )
                                                        )
                                  Defendants.           )
            ORDER GRANTING MOTION FOR MORE DEFINITE STATEMENT
        Before the Court is Defendant Zurich American Insurance Company’s (“Zurich”) motion
to strike or make more definite statement as to four of Plaintiff Holiday Sand & Gravel’s
(“Holiday”) affirmative defenses. 1 (Doc. 21.) The motion is fully briefed. (Doc. 22, 30, 31.)
After careful consideration the motion is GRANTED.
                                                Background
        On January 29, 2021, this case was removed to this Court. On February 5, 2021, Zurich
filed its answer and counterclaim against Holiday. On February 26, 2021, Holiday filed its answer
and affirmative defenses to Zurich’s counterclaim. Then, on March 17, 2021, Zurich filed the
present motion to strike four of Holiday’s affirmative defenses. The affirmative defenses Zurich
seeks to strike are: (2) waiver, estoppel laches, and/or unclean hands; (4) no right of recoupment;
(7) bad faith and vexatious refusal to pay; (8) failure to mitigate. 2




        1
          The Court acknowledges the subject of the current Order is Zurich’s counterclaim and Holiday’s
affirmative defenses to said counterclaim. For ease, the Court will refer to Zurich as Defendant and Holiday
as Plaintiff.
        2
           The numbers listed refer to the numerical listing of affirmative defenses as found in Holiday’s
answer and affirmative defenses.
                                         Legal Standard
       Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure a court may strike from a
pleading an insufficient affirmative defense or “any redundant, immaterial, impertinent, or
scandalous matter.” While courts have “liberal discretion” to strike pleadings under Rule 12(f),
striking a party's pleading is an “extreme measure” that is “viewed with disfavor and infrequently
granted.” Stanbury Law Firm, P.A. v. IRS, 221 F.3d 1059, 1063 (8th Cir. 2000) (internal quotations
and citations omitted).
                                           Discussion
       The crux of the arguments here is whether the Iqbal/Twombly standard of pleading applies
to affirmative defenses. This Court has held the standard does apply. Serv. Mgmt. Grp., LLC v.
YouGov Am., Inc., No. 4:18-00819-CV-RK, 2020 WL 9171205, at *2 (W.D. Mo. Apr. 23, 2020);
see also Cope, 2017 WL, No. 6:16-CV-03050-SRB, 2017 WL 1425838, at *2 (W.D. Mo. Apr. 18,
2017) (citing cases). After a review of the affirmative defenses, the Court agrees with Zurich that
Holiday’s affirmative defenses are insufficiently pled. Holiday merely lists their affirmative
defenses without any specific facts. Even if the factual basis for said defenses could be found in
the Complaint, such does not relieve Holiday of the responsibility of tying specific factual
allegations with the specific defenses pled. Because motions to strike are viewed with disfavor,
the Court will grant Zurich’s motion to a make more definite statement as to Holiday’s affirmative
defenses. Holiday will be granted fourteen days to replead its affirmative defenses.
                                           Conclusion
        Accordingly, and after careful consideration, the Court GRANTS Zurich’s motion to
strike or make more definite Holiday’s affirmative defenses. Holiday shall replead its affirmative
defenses within fourteen days of this Order. Failure to do so may result in the Court striking the
affirmative defenses with prejudice.

                                             s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT

  DATED: July 2, 2021




                                                 2
